Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the reply filed on 4/29/2021.
Claims 1, 6 and 17                  =         canceled.
Claims 2-5, 7-16 and 18-23	=	active/amended.
Claims 24-37			=	non-elected-withdrawn-without-traverse.

This application is in condition for allowance except for the following formal matters: 

				Claim Objections
1.	Independent claims 2 and 11 are objected to because “the maximum operating frequency” lacks antecedent basis.
2.	The non-elected-withdrawn-without-traverse claims 24-37 must be canceled to bring the application in condition for allowance.
			

				Reason for Allowance
Claims 2-5, 7-16 and 18-23 would be allowable if the antecedent basis is overcome and the non-elected-withdrawn-without-traverse claims 24-37 are canceled.
Claims 2-5, 7-16 and 18-23 would be allowable because the prior art does not teach or suggest an integrated circuit having combinations of elements in the claims including, among other limitation, a gasket coupled to the communications link between a first and second interface of the plurality of interfaces and configured to perform the functions as recited in independent claim 2 and similarly recited independent claim 11


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Paul Dinh/
Primary Examiner, Art Unit 2851